Citation Nr: 0638679	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.  

This appeal arises from a November 2002 and January 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

The Board of Veterans' Appeals (Board) in a June 2005 
decision and remand dismissed the issue of service connection 
for peripheral neuropathy as the veteran had withdrawn his 
claim.  

A May 2006 rating decision granted service connection for a 
skin disability, which had been the subject of the Board's 
2005 Remand.  There being no further case or controversy as 
to that issue, it is not being further addressed.  


FINDINGS OF FACT

1.  The veteran does not have a hearing loss in the right ear 
by VA standards.  

2.  The evidence is equally balanced on the question of 
whether the veteran's left ear hearing loss is related to 
service.    

3.  The earliest record of any complaints of tinnitus were 
dated decades after service, and no competent evidence links 
the veteran's tinnitus to service.  



CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was not incurred or 
aggravated in active military 0service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  

2.  Hearing loss in the left ear was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).  

3.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  As the decision below grants service 
connection for left ear hearing loss, no further notice of 
development is required as to that issue.  

The RO sent the veteran a letter in September 2002 which 
informed him of the what the evidence must show to establish 
entitlement to service connection for hearing loss and 
tinnitus, what information or evidence was needed from the 
veteran, and how VA could assist with his claim.  In 
September 2002, the veteran's representative informed the RO 
he had no further evidence to submit.  The RO requested the 
recorded identified by the veteran.  He was afforded a VA 
audiological evaluation.  In April 2004, the veteran appeared 
and gave testimony before the undersigned Veterans Law Judge.  
In October 2005 and February 2006 letters the veteran was 
apprised of the actions of VA in attempting to develop his 
claim.  In November 2003 a statement of the case informed the 
veteran of the relevant laws and regulations and explained 
why his claims were denied.  In addition, all the evidence 
which had been obtained and considered was listed.  In June 
2005, the Board of Veterans' Appeals (Board) remanded the 
claim for additional development.  The development ordered 
was completed to the extent possible.  Stegall v. West, 11  
Vet. App. 268 (1998).  A supplemental statement of the case 
was issued to the veteran in May 2006.  The Board has 
concluded the veteran will not be prejudiced by the Board 
proceeding to adjudicate his claim for service connection for 
tinnitus.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Regarding right ear hearing loss, the Board has concluded 
that there is no reasonable possibility that any further 
efforts would substantiate the veteran's claim.  The evidence 
of record clearly demonstrates the veteran does not have a 
hearing loss by VA standards in the right ear.  The veteran 
has been afforded VA audiological evaluations which did not 
reveal right ear hearing loss by VA standards.  A private 
audiological evaluation in January 2003 did not show hearing 
loss by VA standards in the thresholds from 500 to 4000 
Hertz.  See 38 C.F.R. § 3.395 (2006) (as set out below).  In 
the absence of a current hearing loss or hearing impairment 
in the right ear as defined by VA there is no possibility of 
substantiating the claim.  38 C.F.R. § 3.159(d)(2006).  Under 
the circumstances the regulations allow VA to refrain or 
discontinue providing assistance to the veteran.  See Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (holding that when 
there is extensive factual development in a case that 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the Veterans Claims Assistance Act of 2000 does not 
apply); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  VA is not required 
to provide assistance if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Right Ear Hearing Loss

In this case the evidence does not include a current 
diagnosis of impaired hearing in the right ear as defined by 
38 C.F.R. § 3.385.  The regulation does not include puretone 
thresholds as found at 6000 Hertz, only those from 500, 1000, 
2000, 3000, 4000 Hertz.  The only audiological evaluations 
which reported the findings for each frequency from 500 to 
4000 Hertz are the August 1968 private audiogram and the 
April 2006 VA audiogram.  

On the private audiological evaluation in August 1968, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

No speech recognition scores were reported.  

On the VA audiological evaluation in April 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  

The regulations define hearing impairment for VA purposes as 
requiring either that any threshold from 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or above, or that three of 
the frequencies must be 26 decibels or greater.  

Currently, the veteran does not have impaired hearing in the 
right ear by VA standards.  In Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") that the 
regulation, prohibited an award of service connection where 
audiometric test scores are within the established limits.  

The Board noted the private ear, nose and throat physician 
stated the veteran had a bilaterally severe high frequency 
hearing loss with a dip at 6000 Hertz.  His report however, 
did not include a report of a audiogram which met the VA 
criteria for hearing impairment.  None of the VA records 
which included findings of some loss of hearing included 
audiograms which reported a hearing loss by VA standards in 
the right ear.  

Service connection for right ear hearing loss is not 
warranted.  



Left Ear Hearing Loss 

The service records do not reflect the presence of hearing 
loss.  Post service records include an August 1968, an 
audiological evaluation performed by the veteran's private 
physician which revealed the following auditory thresholds 
for the indicated frequencies in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
5
0

More recent audiology evaluations, including one in October 
2003 revealed the following:  





HERTZ



500
1000
2000
3000
4000
LEFT
0
10
30
30
50

An April 2006 VA audiological evaluation revealed the 
following 




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
25
60

Speech audiometry revealed speech recognition ability of 90 
in the left ear.  

The VA examiner who provided this recent report did not 
consider the veteran's hearing loss to be related to service.  
The veteran's private physician, however, thought the 
veteran's hearing loss was related to service noise exposure.  
Given the circumstances of the veteran's service, and his 
statements on the subject, it must be concluded he was 
exposed to loud noise in service, and although hearing loss 
was not noted at the time, the VA examiner offered no 
meaningful rationale to consider her opinion more probative 
than the favorable opinion offered by the veteran's private 
physician.  This essentially leaves the evidence equally 
balanced, and therefore, with resolution of reasonable doubt 
in favor of the veteran, service connection for left ear 
hearing loss may be granted.  

Tinnitus

Tinnitus complaints were not noted during service or in any 
record (including those dated from 1968 to 1972), for many 
decades after service.  The veteran now reports to those 
treating him that this condition had its onset in service, 
and has persisted since that time.  In evaluating the 
veteran, however, his physician in January 2003, linked only 
the veteran's hearing loss to service and simply noted the 
veteran also had tinnitus.  Given the silence in any medical 
record for complaints of tinnitus until more than 30 years 
after service, together with the absence of any medical 
opinion linking tinnitus to service, the greater weight of 
the evidence is against the conclusion that the veteran's 
tinnitus had its onset in service.  Accordingly, a basis upon 
which to grant service connection for tinnitus has not been 
presented. 


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


